Citation Nr: 1548403	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-31 452	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from August 1987 to June 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO granted service connection for an acquired psychiatric disorder, assigning an initial 10 percent disability rating.  (Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Boston, Massachusetts.)  The Board issued a decision in August 2014 in which, in relevant part, it granted the Veteran an increased initial rating of 50 percent for her service-connected acquired psychiatric disorder but denied a rating in excess of 50 percent.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in October 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the August 2014 decision insofar as it denied an initial rating in excess of 50 percent for acquired psychiatric disorder.  The Court granted the joint motion in October 2015 and remanded the claim.  The basis for the joint motion was the Board's failure to fully discuss the diagnosis of obsessive-compulsive disorder assigned at a March 2012 VA examination.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial rating in excess of 50 percent for her service-connected acquired psychiatric disorder.  

Relevant medical evidence of record consists of VA examinations provided to the Veteran in August 2006 and March 2012, as well as records of ongoing treatment from VA treatment providers.  Report of the August 2006 examination reflects that the Veteran reported that she was employed as a paralegal and enjoyed her work, although she was afraid to confide in her supervisor about her health problems.  She reported being married with a good relationship with her son, although she reported occasional fights with her husband.  She stated that she had friends and was attempting to make more.  She complained of problems with sleep and low energy but stated that she had good concentration and denied any suicidal or homicidal ideation.  Mental status examination found the Veteran to be pleasant and cooperative, although she displayed a dysphoric mood.  Thought content and processes were normal, with no delusions or hallucinations noted.  The examiner assigned a diagnosis of major depressive disorder of moderate severity with a Global Assessment of Functioning (GAF) score of 60 and found the disorder not to have any significant impact on employment.  

Report of the March 2012 VA examination reflects that the examiner diagnosed depressive disorder and found her symptoms to be "recurrent and fairly severe."  The examiner also assigned a GAF score of 55 and a diagnosis of obsessive-compulsive disorder, noting that the Veteran's perfectionism at work and her checking behaviors are attributable to the obsessive-compulsive disorder, while all other symptoms are due to her depression.  The Veteran reported that she was divorced and living with her significant other and adult son, with whom she reported having good relationships.  She also stated that she had several friends, most of whom lived out of state.  The Veteran reported working full-time and enjoying her work but finding it stressful.  Her mood was noted to be anxious and dysphoric, but no problems with thought, memory, concentration, or behavior were observed.  The Veteran explicitly denied suicidal or homicidal ideation, hallucinations, and delusions.  She complained of panic attacks in the past, as well as ongoing sleep problems and anger.  The examiner observed symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, and disturbances of motivation and mood.  The examiner specifically found the Veteran's psychiatric disorder to cause occupational and social impairment with reduced reliability and productivity and noted that her depressive symptoms are "significant enough" to cause her to cry at work and be excessively irritable at home.  

In addition, records from the Veteran's VA treatment providers reflect that she has sought ongoing treatment for her acquired psychiatric disorder.  Records of the Veteran's treatment from 2006 to the present reflect similar symptoms as those complained of at her VA examinations, with the Veteran being assigned GAF scores of 55-60 on multiple occasions.  In particular, the Veteran's VA treatment reflects ongoing complaints of crying spells, problems with sleep, and feelings of depression.  In addition, on her September 2008 substantive appeal, the Veteran complained of panic attacks, insomnia, depression, and tearfulness causing her to miss time from work.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has found that where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board finds that, to comply with the October 2015 Joint Motion, further examination is necessary to assess the full extent and nature of all symptomatology the Veteran experiences due to her service-connected acquired psychiatric disorder.  In that connection, the Board notes that in the Joint Motion, the parties pointed to the March 2012 VA examination, in which the examiner assigned diagnoses of both depressive disorder and obsessive-compulsive disorder.  Although stating that it was possible to differentiate symptomatology associated with the two diagnoses, the examiner did not offer an opinion as to whether the obsessive-compulsive disorder is etiologically related to the Veteran's service or has been caused or worsened by service-connected disability, such as the diagnosed depressive disorder.  Further, the examiner did not clarify whether the "significant psychological burden" caused by obsessive-compulsive disorder was considered in the examiner's overall assessment of the level of the Veteran's symptomatology.

It is thus essential to obtain examination to clarify the full extent and level of symptomology of the Veteran's acquired psychiatric disorder, including in particular a determination as to whether her diagnosis and symptoms of obsessive-compulsive disorder are to be included in a consideration of the level of severity of service-connected symptomatology.  Thus, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of her acquired psychiatric disorder.  Under these circumstances, she must be scheduled to undergo a comprehensive psychiatric examination at an appropriate VA medical facility.  In sum, a remand is required to have an examiner supplement the record with a comprehensive report regarding the current severity of the Veteran's service-connected psychiatric disability.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and notify her that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2015).  

The examiner must comprehensively evaluate the severity of the Veteran's acquired psychiatric disorder.  In offering this discussion, the examiner must specifically discuss the diagnosis of obsessive-compulsive disorder assigned by the March 2012 VA examiner in the context of the Veteran's overall disability picture.  The examiner must clarify the diagnosis for any acquired psychiatric disorder(s) the Veteran currently experiences and must specifically discuss whether the diagnosis of obsessive-compulsive disorder, as assigned by the March 2012 VA examiner, is etiologically related to the Veteran's service or has been caused or worsened by service-connected disability.  If not all diagnoses are found to be related to service or service-connected disability, the examiner must clarify what symptoms are associated with service-connected disability, including the overall level of symptomatology related solely to service-connected psychiatric disorder.

The examiner must specify the degree of occupational or social impairment the Veteran has experienced throughout the claim period due to her service-connected acquired psychiatric disorder.  The examiner must specifically discuss any difficulty the Veteran experiences in establishing and maintaining effective work and social relationships due to each psychiatric disability attributable to service or service-connected disability.  A GAF score under DSM-IV and an analysis of its meaning must be provided.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




